Citation Nr: 1736289	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama 


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative changes at C5-6 and C6-7, cervical spine.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995 and from July 2006 to May 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran has filed a notice of disagreement (NOD) with a February 2016 rating decision that denied entitlement to increased ratings for herniated disc of the lumbar spine and radiculopathy of the right lower extremity and a total disability rating due to individual unemployability (TDIU).  This appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to the lumbar spine, right lower extremity and TDIU will be the subject of a later Board decision, if ultimately necessary.

The issue(s) of service connection for sleep apnea and increased rating for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2007 rating decision denied a claim of entitlement to service connection for sleep apnea, and the decision was continued in a May 2008 rating decision. 

2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for sleep apnea.


CONCLUSION OF LAW

Subsequent to the final September 2007 and May 2008 rating decisions, new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

As the Board's decision herein to reopen the claim of entitlement to service connection for sleep apnea is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.

II. Legal Criteria and Analysis

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

When additional evidence is received within one year of a rating decision, it relates back to the prior rating decision, as does the subsequent adjudication.  See 38 C.F.R. § 3.156 (b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  

In a September 2007 rating decision, the claim of entitlement to service connection for sleep apnea was denied because the Veteran did not have a confirmed diagnosis of sleep apnea, and in May 2008, the claim was denied on the basis that the sleep apnea was not incurred in or aggravated by military service.  The May 2008 decision relates back to the September 2007 rating decision; thus, a timely appeal of the May 2008 decision would have been an appeal of the original claim for service connection.  However, the Veteran did not appeal that decision or submit new and material evidence within one year of the denial, and so, the September 2007 and May 2008 decisions became final. 

Since that time, additional reserve treatment records were received that did not exist at the time of either of the prior rating decisions, including an October 2007 post-deployment examination that indicates problems sleeping or still feeling tired after sleeping as a deployment-related concern.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea, that is, in-service onset of the Veteran's sleep apnea.  The claim to reopen the claim of entitlement to service connection for sleep apnea is granted.


ORDER

New and material evidence having been received, the claim to reopen the claim of entitlement to service connection for sleep apnea is granted.


REMAND

Regrettably, the Board determines that a remand is required.  First, with respect to the Veteran's cervical spine claim, subsequent to the last adjudication of the appeal by the RO in October 2016, additional VA treatment notes reflecting treatment for the Veteran's cervical spine, including cervical radiculopathy, have been added to the claims file.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, amended 38 U.S.C.A. 
§ 7105 to provide that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration.  However, not only was the substantive appeal in this case filed in February 2012, but that provision only applies to evidence submitted by the Veteran.  Thus, the Veteran is not presumed to have waived RO consideration of the newly added VA treatment notes.

In addition, the United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) renders the VA examinations of the Veteran's cervical spine to date incomplete.  The Court in Correia held that 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  In light of this fact, an additional VA examination of the Veteran's spine disability must be scheduled.

A VA opinion as to the etiology of the Veteran's sleep apnea was received in November 2011.  However, the Board determines that the opinion is inadequate. 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner based the negative opinion on several incomplete premises.  First, the examiner supported the opinion on the fact that there had been a "single c/o snoring along with c/o blocked nasal passage at night [in] Jan 2007" without previous or further notation in the service treatment records, but the examiner failed to consider that the Veteran complained of these symptoms having been present for four months.  Further, the examiner refers to no complaint or diagnosis of sleep apnea on separation examination; however, the separation examination from April 2010 does document complaints of frequent trouble sleeping and noted sleep apnea in the Summary of Defects and Diagnoses section.  Moreover, the other two separation examinations in May 1995 and September 1995 may go to whether the Veteran's sleep apnea is related to the Veteran's first period of service in the 1990s, but have little bearing on whether the Veteran has sleep apnea that is etiologically related to his second period of service.  Finally, the examiner does not discuss the Veteran's March 2007 or October 2007 post-deployment examination at which the Veteran cited trouble sleeping and feeling tired as a deployment-related concern.  In light of these facts, the Board determines that the sleep apnea claim must be remanded so that another VA opinion can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The Veteran should be afforded the appropriate examinations to determine the current degree of severity of his cervical spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria for both the cervical spine and any associated neurological manifestations. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing. In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

3.  Obtain a VA opinion from an examiner with sufficient expertise to determine the nature and etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to in-service activities, events, or injuries described by the Veteran. 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of in-service injury or of symptoms experienced during active service and since.  The examiner must consider in his opinion the Veteran's reports of trouble sleeping documented on his 2007 post-deployment examinations as well as the notation of sleep apnea on the April 2010 separation examination.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Adjudicate the issues remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.   Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
Department of Veterans Affairs


